[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 09-11916                  ELEVENTH CIRCUIT
                                                            JANUARY 28, 2010
                        Non-Argument Calendar
                                                               JOHN LEY
                      ________________________
                                                             ACTING CLERK

                       Agency Nos. A099-983-157,
                             A099-983-158

SARA JOSEFINA ALTUVE,
LUIS EMIGDIO PRIMERA,
LUISIANA CAROLINA PRIMERA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 28, 2010)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Sara Josefina Altuve and her family, natives and citizens of Venezuela,

petition this Court for review of the decision of the Board of Immigration Appeals

that denied Altuve’s application for asylum and withholding of removal under the

Immigration and Nationality Act and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman and Degrading Treatment or

Punishment. INA §§ 208, 241; 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c). The

Board denied the application based on a finding that Altuve and her husband, Luis

Emigdio Primera, were not credible. We deny the petition.

      We review adverse credibility findings for substantial evidence. Chen v.

U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Adverse credibility

findings will be reversed “‘only if the evidence “compels” a reasonable fact finder

to find otherwise.’” Id. at 1231 (quoting Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1230 (11th Cir. 2005)). An adverse credibility determination may be based

on inconsistencies, inaccuracies, and falsehoods in the applicant’s oral and written

statements. 8 U.S.C. § 1158(b)(1)(B)(iii).

      Substantial evidence supports the adverse credibility finding, see Al Najjar

v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001), and the Board provided

specific and cogent reasons to support that finding, Chen, 463 F.3d at 1231.

Altuve and her husband presented inconsistent, uncorroborated, and implausible

testimonies about her alleged persecution in Venezuela. Altuve testified incredibly
                                          2
that she received death threats from the Bolivarian Circles because of her activities

with First Justice, an organization that opposed Hugo Chavez, even though she was

also employed by the Chavez government, allowed to transfer to a station closer to

her home, and stated in a letter of resignation that she was “grateful” to the agency

“for the cooperation given.” Altuve testified, on cross-examination, that members

of the Bolivarian Circles did not target her during an opposition demonstration in

April 2002, but Altuve’s husband insisted that members “recognized” and attacked

Altuve. Altuve and her husband also testified inconsistently about the number of

marches they attended. Altuve’s husband also testified that he saw Altuve receive

two threatening telephone calls at home, but he changed his story when confronted

with Altuve’s testimony that she had received the calls at work. Altuve failed to

provide any evidence to corroborate her story about being threatened by gunmen

on a public bus in December 2005, and her testimony that she obtained medical

treatment in March 2006 conflicted with her husband’s testimony that she received

immediate treatment. The record does not “‘compel’ a reasonable fact finder” to

credit the testimonies of Altuve and her husband. Chen, 463 F.3d at 1233.

      Altuve’s petition for review is DENIED.




                                          3